DETAILED ACTION

Respond to Amendment
The 35 U.S.C. §102(a)(1) rejection of claims 1-9, 11 and 13 as anticipated by Muthusamy (US 2013/0112413 A1 to Muthusamy et al., published May 9, 2013) has been maintained for reasons previously made of record in item 4 on page 2 of the Non-Final Office Action dated October 27, 2020 (hereinafter ‘NFOA’).
This rejection has been withdrawn as to dependent claim 10 and has been extended to new claims 15 and 16 for reasons set forth below in the instant action.
The 35 U.S.C. §103 rejection of claims of claims 1-9, 11-13 as unpatentable over Muthusamy in view of Horton (US 2011/0214862 A1 to et al, published September 8, 2011) has been maintained for reasons previously made of record in item 7 on page 4 of NFOA.
This rejection has been withdrawn as to claim 10 but has been extended to new claims 14-16 for reasons set forth below.

Election/Restrictions
Applicant's election, without traverse, of coco fatty acid as the species for the non-surfactant composition for commencing examination in response to election of species requirement dated May 18, 2020 had been acknowledged in NFOA.  
Accordingly, claims 1-13 and new claims 14-16 have been examined in the instant action in accordance with the elected species.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 (as currently amended) and claims 2-16 that depends therefrom, are rejected under 35 U.S.C. 112(b) as indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant in its amendment to the claims submitted with its reply to OA (‘Response’) has amended sole independent claim 1 to limit the “persulfate” to “chemically breaks down the filter cake via direct oxidation or free radical oxidation.”  This new limitation renders the present claims indefinite because it is unclear as to which “persulfate” recited in claim 1 is this limitation is referring back to: the encapsulated persulfate, the unencapsulated persulfate or, alternatively, both persulfates in combination (see, e.g., dependent claims 4 and 14).  
That is, is the combination of the various concentrations of varying persulfates (encapsulated and/or unencapsulated persulfates of possibly different persulfate compounds) that is sufficient to break down the filter cake or, instead, is it only the amount of, e.g., the encapsulated persulfate (or, alternatively, the unencapsulated persulfate) that is sufficient to do so?

Correction by Applicant in a reply to this action is respectfully requested. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, as currently amended by Applicant, and claims 2-9, 11, 13 and new claims 15 and 16 that depend therefrom, are rejected under 35 U.S.C. 102(a)(1) as anticipated by Muthusamy.
Applicant in the amendment to claims submitted with Response has amended independent claim 1 to recite: “wherein the persulfate chemically breaks down the filter cake via direct oxidation or free radical oxidation.”  
As discussed previously in item 4 of NFOA, Muthusamy discloses a composition for use in a method for controlled release of a breaker upon treating a subterranean formation, wherein the composition includes an aqueous liquid and an encapsulated breaker that can be coated, wherein the breaker can be an ammonium, sodium or potassium persulfate, wherein the encapsulant/coating has a poly(meth)acrylate blend (resin), and wherein the encapsulated breaker releases the breaker over a period of time (controlled release, direct reduction) (abstract; [0006] to [0008]; [0019] to [0022]; [0026]; [0028]; claims 1, 16 and 18 of Muthusamy).  The composition can further contain a chelating agent, such as ethylenediaminetetracetic acid (EDTA) ([0026]; [0027]).  The aqueous-based fluid can be a brine, such as saltwater ([0035]), whereas the fluid composition can further contain unencapsulated breakers ([0036]).  
Muthusamy further discloses that the breaker can be present in an amount of 0.1 to 6 parts per thousand, whereas the encapsulant is present in an amount of 1 to 14 ppt (0.1 to 1.4 weight percent) ([0026] to [0029]; claims 5, 6, 19 and 20 of Muthusamy).  In Example 2, Muthusamy depicts an aqueous composition containing an encapsulated sodium persulfate breaker, a non-ionic surfactant (1 gallon per thousand gallons (about 0.01 weight/volume percent, which is the lower end point of the range in present claim 1), LOSURF-300 (alkoxylated nonyl phenol non-ionic surfactant having an HLB less than or equal to seven, a “polyalcohol ethoxylate” as recited in present claim 9) and guar gum ([0042] to [0045; Tables 1-3; Figs. 3-7).  The encapsulated breaker is present in an amount of 3.5 and 2.4 ppt ([0045]; Figs. 5-7).  Consequently, in Muthusamy’s examples, the non-ionic surfactant is present in about 0.01 percent by weight of the composition whereas the encapsulated breaker is present in, inter alia, 2.84 ppt (Figs. 4-7), which is 0.284 weight percent (falls within the range recited in present claim 1).  
As to the new property limitation in claim 1, because Muthusamy is adding to the formation the same composition (non-ionic surfactant and encapsulated persulfate) within the same weight percentages as recited in claim 1, accordingly, Muthusamy’s composition should possess the same physical properties as does the claimed inventive composition, such as degrading filter cakes upon introducing the composition into a borehole.
With respect to new claims 15 and 16, (“the composition of claim 1 allowed to remain downhole for a period of time … to degrade the filter cake” and “the composition of claim contacted with the filter cake”), these claims are reciting method steps and limitations within a composition claim, which are therefore treated as future intended uses of the claimed composition.  A recitation of an intended future use of a composition invention must result in a structural difference between the claimed composition and the prior art composition to patentably distinguish the claimed invention from the prior art.  If the prior art composition is capable of performing the intended use, then it meets the claim.  Furthermore, as to “the filter cake generates acidic conditions” upon contact with the composition of claim 1 recited in claim 16, as was the case above regarding the new physical property recited in claim 1, because Muthusamy is adding to a formation the same composition (non-ionic surfactant and persulfate) as recited in parent claim 1 ,accordingly, the composition taught by Muthusamy should possess the same physical properties that are recited in the claims, such as degrading filter cakes upon introducing the composition into a borehole and the filter cake generating acidic condition upon contact with the composition.
Thus, the instant claims are anticipated by Muthusamy.

Claim Rejections - 35 USC § 103
Claims 1-9, 11-13 and new claims 14-16 are rejected under 35 U.S.C. §103 as unpatentable over Muthusamy in view of Horton.
Muthusamy was discussed above in the instant action and all the arguments therein are incorporated herein in their entirety.  Muthusamy further teaches that in treatment applications, it is preferable to prevent undesired leak-off of treatment fluids into a formation from the buildup of filter cakes ([0002]).  Hence, Muthusamy is teaching the undesirability of filter cakes in subterranean formation (such as a borehole) to avoid fluid loss into the formation.
Muthusamy, though, does not expressly disclose its fluid composition comprising a solvent, such as terpene (present claim 12), or its composition containing the specific unencapsulated persulfate compounds recited in new claim 14.
However, Horton teaches a method for preventing fluid loss by adding into a wellbore a composition for breaking filter cakes, wherein the composition can contain ammonium persulfate or sodium persulfate (unencapsulated persulfate, new claim 14), and wherein a solvent, such as terpene, can further be added as a breaking agent (abstract; [0033]; [0038]).
Horton also teaches that breaker fluids (such as Huang’s encapsulated breaker fluid composition) typically contain a base fluid and, inter alia, oxidants, such as persulfates, to break filter cakes (via oxidation) formed on the wall of the formation for flushing/removing filter cakes after the completion of the drilling ([0011]).
Therefore, it would have been obvious to a person of ordinary skill in the oilfield art to include terpene (as a solvent or breaker) in Muthusamy’s breaker fluid composition for use in a treatment application in a subterranean formation.  It would have been obvious to one in the art to do so because terpene can serve as a solvent and/or as an additional breaker (aside from persulfate) in accordance with the teachings in Horton.  “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Although Muthusamy (and Horton), assuming arguendo, may not expressly disclose weight percent ratios of the specific non-ionic surfactants to persulfate breakers as recited in the present claims, Applicant has not shown the criticality of these ratios to the presently claimed invention.  Differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
Thus, the instant claims are unpatentable over Muthusamy and Horton.

Allowable Subject Matter
Present claim 10 would be allowable if rewritten in independent form to overcome the indefiniteness rejection, supra, and including all of the limitations of the base claim and any intervening claims. 
 The prior art of record does not teach or suggest the composition of present claim 1, wherein the non-ionic surfactant is an ethoxylated coco fatty acid (elected species).  

Response to Amendment
The 102 Prior Art Rejection Muthusamy (item 4 on page 2 of NFOA).
Applicant’s arguments proffered in Response with respect to the captioned 35
U.S.C. §102 prior art rejection of claims 1-9, 11 and 13 as anticipated by Muthusamy have been fully considered but deemed unpersuasive.  
Applicant’s arguments on page 7 of Response regarding Muthusamy not expressly disclosing its composition removing filter cakes from a subterranean formation are deemed not persuasive.  As discussed above, because Muthusamy is disclosing the same composition (non-ionic surfactant and encapsulated persulfate) having weight percentages within the ranges recited in claim 1, accordingly, Muthusamy’s composition should possess the same physical properties including degrading filter cakes upon introducing the composition into a borehole.
Applicant’s arguments as to Muthusamy not disclosing the weight percentages or concentrations for the encapsulated breaker and non-ionic surfactant components of its fluid composition, these arguments have been found unpersuasive.  As discussed above, in its examples, Muthusamy discloses the non-ionic surfactant as present in about 0.01 percent by weight/volume of the composition (lower end of the range recited in present claim 1) whereas the encapsulated breaker (KP, potassium persulfate) is present in, inter alia, 2.84 ppt (Figs. 4-7), which is 0.284 weight percent (falls within the range recited in present claim 1).  Consequently, Muthusamy discloses samples of its treatment fluid with encapsulated potassium persulfate and non-ionic surfactant having concentrations in accordance with the ranges recited in present claim 1.
This, the instantly rejected claims, as currently amended, stand as anticipated by Muthusamy.

The 103 Prior Art Rejection over Muthusamy and Horton (item 7 on page 4 of NFOA).
Applicant’s arguments proffered in Response with respect to the captioned 35 U.S.C. §103 prior art obviousness rejection over Muthusamy and Horton have been fully considered but deemed unpersuasive.  
With respect to Applicant’s arguments on page 10 of Response concerning the prior art not suggesting the “unique combination and concentration” of encapsulate surfactant and nonionic surfactant, as discussed, supra, in paragraph #9, Muthusamy teaches samples of its breaking composition (Examples, Figures 5-7) containing a non-ionic surfactant present in about 0.01 percent by weight and encapsulated breaker is present in about 0.284 weight percent (encompassed with the ranges range recited in present claim 1).  Muthusamy, does not expressly disclose its composition include terpene.  Horton, however, teaches a composition comprising ammonium/sodium persulfate and terpene as breakers used in a method for preventing fluid loss in a wellbore, wherein the breakers can break filter cakes, and wherein terpene can, alternatively, be added as a solvent.  It would have been obvious to one skilled in the art to include terpene in Muthusamy’s breaker fluid composition because terpene is a known breaker, and is also used as a solvent for breaker composition breaker, in accordance with the teachings in Horton.  “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Consequently, the cited prior art of record, taken as a whole, suggests the composition recited in present claim 1, as currently amended, particularly, as used for breaking filter cakes in a subterranean formation.  Even, assuming arguendo, that the prior art may not disclose all the weight percentages and concentrations recited in the present claims, Applicant has not shown the criticality of these ratios to the presently claimed invention that provide the “unique combination and concentration” as stated by Applicant on page 10 of Response.
Thus, in the absence of substantive comparative data to the contrary, the instantly rejected claims, as currently amended, stand as unpatentable over Muthusamy and Horton.

Conclusion
Applicant's amendment to claim 1 (sole independent claim) necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN J FIGUEROA/Primary Examiner, Art Unit 1768




May 6, 2021